           Case 5:19-cv-00164-SLP Document 1 Filed 02/20/19 Page 1 of 8



               IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF OKLAHOMA


1. CHRISTINE SASSMAN,                     )
                                          )
           Plaintiff,                     )
                                          )
v.                                        )   Case No. CIV-19-164-SLP
                                          )
1.   McDONALD TRANSIT                     )
     ASSOCIATES INC., and                 )
                                          )   JURY TRIAL DEMANDED
2.   RATP DEV USA, INC.,                  )   ATTORNEY LIEN CLAIMED
                                          )
            Defendants.                   )

                                 COMPLAINT

      Plaintiff Christine Sassman, by and through her counsel of record,

Stockton Talbert, respectfully files her Complaint against Defendants

McDonald Transit Associates Inc. and RATP Dev USA, Inc.

                                    Parties

      1.      Plaintiff Christine Sassman (“Plaintiff” or “Sassman”) is a

resident of Lewis County, Washington.

      2.      Defendant McDonald Transit Associates Inc. (“McDonald

Transit”) is a foreign corporation organized under the law of the state of Texas

that conducted business in Oklahoma.

      3.      McDonald Transit was Sassman’s employer.
           Case 5:19-cv-00164-SLP Document 1 Filed 02/20/19 Page 2 of 8



      4.      McDonald Transit is not in good standing with the Oklahoma

Secretary of State.

      5.      On or about February 2, 2018, McDonald Transit was suspended

by the Oklahoma Secretary of State upon order of the Oklahoma Tax

Commission for failure to comply with the requirements of the Oklahoma

Franchise Tax Act, resulting in a Certificate of Suspension.

      6.      McDonald Transit is not in good standing with the Texas

Comptroller.

      7.      Defendant RATP Dev USA, Inc. (“RATP Dev”) is a foreign

corporation organized under the laws of the state of Texas.

      8.      RATP Dev was not Sassman’s employer but is the parent of and/or

successor to McDonald Transit.

      9.      Alternatively, RATP Dev was Sassman’s employer who conducted

business as McDonald Transit.

      10.     Alternatively, McDonald Transit and RATP Dev (collectively,

“Defendants”) constitute a single employer because they operated a common

enterprise that, upon information and belief, consisted of interrelated

operations, management, and/or control over Sassman.

      11.     Alternatively, Defendants jointly employed Sassman because they

each exercised significant control over her employment and/or played a

significant role in setting the terms and conditions of her employment,

                                        2
        Case 5:19-cv-00164-SLP Document 1 Filed 02/20/19 Page 3 of 8



including by promulgating work rules and assignments, and supervising her

daily work.

                            Jurisdiction & Venue

      12.     This civil action arises out of Sassman’s former employment and is

based on claims of: (a) sex discrimination in violation of Title VII of the Civil

Rights Act of 1964, as amended, 42 U.S.C. § 2000e-2(a); and (b) age

discrimination in violation of the Age Discrimination in Employment Act of

1967, as amended, 29 U.S.C. § 623(a).

      13.     This Court has federal question jurisdiction under 28 U.S.C. §

1331, 42 U.S.C. § 2000e-5(f)(1), and/or 29 U.S.C. § 626.

      14.     Venue is proper in this Court under 28 U.S.C. § 1391(b) and/or 42

U.S.C § 2000e-5(f)(3).

      15.     Defendants conducted business in Oklahoma County, Oklahoma,

the employment practices complained of occurred in or around Oklahoma

County, and Oklahoma County is in the judicial district for the United States

District Court for the Western District of Oklahoma.

      16.     Sassman exhausted her administrative remedies with the Equal

Employment Opportunity Commission (“EEOC”) before filing this action.

      17.     Sassman submitted a Charge of Discrimination to the EEOC on or

about July 7, 2018, which was assigned Charge No. 564-2018-01827.



                                        3
         Case 5:19-cv-00164-SLP Document 1 Filed 02/20/19 Page 4 of 8



      18.    Sassman later amended her Charge of Discrimination on or about

August 24, 2018.

      19.    The EEOC issued Sassman a Dismissal and Notice of Rights letter

dated November 23, 2018.

      20.    Sassman files this action within ninety (90) days of the date of the

EEOC’s Dismissal and Notice of Rights letter.

      21.    All conditions precedent to filing this action have occurred or have

been performed.

                            Statement of the Claim

      22.    Sassman is a woman who was born in August of 1964, making her

fifty-four years old on the date this case is filed.

      23.    Sassman was first hired as a cleaner and bus driver for Defendants

in or around 2007 and was promoted to other positions by the company.

      24.    In or around 2010, Sassman became a General Manager. She was

assigned to various locations around the United States.

      25.    Starting in or around November 2016, Sassman was assigned to

work in Edmond, Oklahoma, where she worked until her discharge.

      26.    Sassman was qualified for her position as a General Manager.

      27.    During her tenure as General Manager, Sassman performed her

job satisfactorily.



                                         4
        Case 5:19-cv-00164-SLP Document 1 Filed 02/20/19 Page 5 of 8



      28.   Prior to her discharge, Sassman did not receive any oral or written

disciplinary actions during her tenure as General Manger in Edmond,

Oklahoma.

      29.   On or about October 27, 2017, Sassman had a business meeting

that consisted of dinner and drinks with her Regional Manager, John

Hendrickson (“Hendrickson”).

      30.   Hendrickson is a man who is younger than Sassman.

      31.   Sassman is in a romantic relationship with another woman.

      32.   During the business dinner, Sassman received a telephone call

from her domestic partner, who is a woman.

      33.   Once Hendrickson learned that Sassman was in a relationship

with a person of the same sex, he became visibly uncomfortable.

      34.   About two (2) weeks later, on or about November 14, 2017,

Sassman was discharged from her employment by Hendrickson.

      35.   Sassman’s discharge was unexpected and contrary to her positive

disciplinary history.

      36.   While Defendants did not convey the reason for her discharge in

writing, Sassman was told prior to her discharge that the company was

investigating her because she had a beer with a late lunch while on personal

time a couple weeks before.



                                      5
        Case 5:19-cv-00164-SLP Document 1 Filed 02/20/19 Page 6 of 8



      37.    Defendants do not have a written policy that prohibits drinking

beer on personal time.

      38.    Defendants allow male and younger General Managers to drink

beer on personal time without discharging them.

      39.    Sassman and Hendrickson consumed alcoholic drinks together

during their business dinner while on personal time around the same time

Defendants allege Sassman drank beer while on personal time in violation of

company policy.

      40.    Hendrickson did not tell Sassman she could not drink beer during

personal time.

      41.    Defendants’ stated reason for Sassman’s discharge is a mere

pretext for their unlawful discrimination.

      42.    The real reason Defendants discharged Sassman was because of

her sex and because of her age.

      43.    During her employment, Hendrickson made negative comments to

Sassman about her age, including in or around September 2017, just two (2)

months before her discharge, when he told her she was “a little old” to be going

back to school.

      44.    Defendants have a pattern and practice of discharging and/or

forcing older employees into retirement and replacing them with younger

employees.

                                       6
        Case 5:19-cv-00164-SLP Document 1 Filed 02/20/19 Page 7 of 8



      45.   Defendants have a pattern and practice of discharging and/or

forcing female employees into retirement and replacing them with males.

      46.   Sassman has suffered damages because of Defendants’ conduct,

including lost wages (past and future), emotional distress damages, liquidated

damages, and other actual damages.

      47.   Sassman is entitled to punitive damages because Defendants’

unlawful conduct was intentional, willful, wanton, or in reckless disregard of

Sassman’s rights.

      48.   Sassman also seeks to recover attorneys’ fees, costs, prejudgment

interest, post-judgment interest, and all other relief allowed by law or equity.

      WHEREFORE, Plaintiff Christine Sassman prays the Court enter

judgment against Defendants McDonald Transit Associates Inc. and RATP

Dev USA, Inc. following a jury trial and award her actual damages, liquidated

damages, punitive damages, attorney’s fees, costs, prejudgment interest, post-

judgment interest, and all other relief allow by law or equity.




                                       7
Case 5:19-cv-00164-SLP Document 1 Filed 02/20/19 Page 8 of 8



                           Respectfully submitted,

                           CHRISTINE SASSMAN,
                           Plaintiff, by and through:


                           ____________________________________
                           Joshua Stockton, OBA # 21833
                           Laura Talbert, OBA # 32670
                           Jaklyn Garrett, OBA # 31556
                           STOCKTON TALBERT, PLLC
                           1127 NW 14th Street
                           Oklahoma City, OK 73106
                           Phone: (405) 225.1200
                           Email: jstockton@stocktontalbert.com
                           ATTORNEYS FOR PLAINTIFF
                           CHRISTINE SASSMAN




                             8
